     Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

IRAN DEWAYNE KETCHUP,                     :
                                          :
              Petitioner,                 :
                                          :      CASE NO. 4:94-cr-00025-CDL-MSH
v.                                        :              28 U.S.C. § 2255
                                          :
UNITED STATES OF AMERICA,                 :
                                          :
           Respondent.                    :
_________________________________

                            ORDER AND RECOMMENDATION

       Pending before the Court is Petitioner Iran Dewayne Ketchup’s motion for relief

from judgment (ECF No. 127), motion for a writ of mandamus (ECF No. 129), motion to

send record (ECF No. 130), motion for sanctions (ECF No. 143), and motion to compel

(ECF No. 144). For the hereinbelow reasons, the Court recommends that Petitioner’s

motion for relief from judgment be denied. Petitioner’s motion for a writ of mandamus,

motion to send record, motion for sanctions, and motion to compel are denied.

                                    BACKGROUND

       On January 12, 1995, a jury found Petitioner guilty of (1) three counts of Hobbs Act

armed robbery in violation of 18 U.S.C. § 1951, (2) three counts of possession of a firearm

during a crime of violence in violation of 18 U.S.C. § 1924(c)(1), and (3) one count of

possession of ammunition by a convicted felon in violation of 18 U.S.C. §§ 922(g) and

924(a). Indictment, ECF No. 1; Jury Verdict, ECF No. 20. The Court sentenced Petitioner
     Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 2 of 14




to a total of 675 months imprisonment and 36 months supervised release. Judgment, ECF

No. 29. The Eleventh Circuit affirmed on appeal. 11th Cir. Mandate, ECF No. 34.

       The Court received Petitioner’s first pro se motion to vacate pursuant to 28 U.S.C.

§ 2255 (ECF No. 35) on February 9, 1998, raising numerous ineffective assistance of

counsel claims. The Court denied (ECF No. 45) Petitioner’s motion and entered judgment

(ECF No. 46). Petitioner appealed (ECF No. 48), and the Eleventh Circuit vacated and

remanded (ECF No. 61). On remand, the Court again denied (ECF Nos. 77, 79) Petitioner’s

motion to vacate, entered judgment (ECF No. 80) on September 10, 2001, and declined to

issue a certificate of appealability (ECF No. 84). Petitioner appealed, but the Eleventh

Circuit denied Petitioner a certificate of appealability and dismissed his appeal (ECF No.

90). Subsequently, this Court (ECF Nos. 95, 117, 118) and the Eleventh Circuit (ECF Nos.

91, 92, 101, 104, 116) have repeatedly denied Petitioner’s attempts to file second or

successive motions to vacate.

       The Court received Petitioner’s pending motion for relief from judgment (ECF No.

127) on August 20, 2020. Respondent responded (ECF No. 141) on June 11, 2021,

Petitioner replied (ECF No. 142), and Respondent filed an amended response (ECF No.

145). Petitioner’s motion is ripe for review.

                                      DISCUSSION

       The Court recommends that Petitioner’s motion for relief from judgment be denied.

His motion for a writ of mandamus, motion to send record, motion for sanctions, and

motion to compel are denied.



                                                2
     Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 3 of 14




I.     Motion for Relief from Judgment

       Petitioner moves for relief from the judgment (ECF No. 80) on his first motion to

vacate (ECF No. 35) under Federal Rule of Civil Procedure 60(b)(3). 1 Mot. for Relief from

J. 1, ECF No. 127. Respondent contends he is not entitled to relief. Resp. to Mot. for

Relief from J. 2-7, ECF No. 141; Am. Resp. to Mot. for Relief from J. 3-7, ECF No. 145. 2

       A.      Rule 60(b)(3) and (d)(3) Standard

       Federal Rule of Civil Procedure 60(b)(3) provides relief from a final judgment for

“fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct

by an opposing party.” Rule 60(d)(3) also provides that a court may “set aside a judgment

for fraud on the court.” To establish fraud under Rule 60(b)(3) and (d)(3), “it is necessary

to show an unconscionable plan or scheme which is designed to improperly influence the

court in its decision.” Rozier v. Ford Motor Co., 573 F.2d 1332, 1338 (5th Cir. 1978)

(internal quotations and citations omitted). 3

       “Fraud upon the court” embraces only that species of fraud which does or
       attempts to, defile the court itself, or is a fraud perpetrated by officers of the

1
  Preliminarily, Petitioner’s motion does not constitute a second or successive motion under §
2255 because he “attacks, not the substance of the federal court’s resolution of a claim on the
merits, but some defect in the integrity of the federal habeas proceedings[.]” Gonzalez v. Crosby,
545 U.S. 524, 532-33 (2005); see also Galatolo v. United States, 394 F. App’x 670, 671-72 (11th
Cir. 2010) (per curiam).
2
  In its amended response, Respondent attached documents relevant to Petitioner’s claims after he
requested the documents in his motion to compel (ECF No. 144). Am. Resp. to Mot. for Relief
from J. 1-2. The arguments in Respondent’s amended response mirror those in its original
response. Compare Resp. to Mot. for Relief from J. 2-7 with Am. Resp. to Mot. for Relief from J.
3-7.
3
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decision of the former Fifth Circuit rendered prior to
October 1, 1981.
                                                 3
     Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 4 of 14




       court so that the judicial machinery cannot perform in the usual manner its
       impartial task of adjudging cases that are presented for adjudication.

Zakrzewski v. McDonough, 490 F.3d 1264, 1267 (11th Cir. 2007) (internal quotations,

alterations, and citation omitted). Unlike fraud, misrepresentation under Rule 60(b)(3)

does not require a “evil, innocent or careless, purpose.” Bros Inc. v. W.E. Grace Mfg. Co.,

351 F.2d 208, 211 (5th Cir. 1965); see United States v. One (1) Douglas A-26B Aircraft,

662 F.2d 1372, 1374 n.6 (11th Cir. 1981) (recognizing that misrepresentation should not

be subsumed under the definition of fraud).

       To warrant relief under any ground of Rule 60(b)(3) or (d)(3), “the movant must

prove by clear and convincing evidence that an adverse party has obtained the verdict

through fraud, misrepresentation, or other misconduct.” Cox Nuclear Pharmacy, Inc. v.

CTI, Inc., 478 F.3d 1303, 1314 (11th Cir. 2007) (internal quotations, alterations, and

citations omitted). “The moving party must also demonstrate that the conduct prevented

them from fully presenting his case.” Waddell v. Hendry Cnty. Sheriff’s Office, 329 F.3d

1300, 1309 (11th Cir. 2003) (citation omitted); see also Frederick v. Kirby Tankships, Inc.,

205 F.3d 1277, 1287 (11th Cir. 2000). As to fraud, the movant must establish “proof that

the challenged outcome was actually obtained through—or at least impacted by—the

alleged fraud.” Gupta v. U.S. Att’y Gen., 556 F. App’x 838, 841 (11th Cir. 2014) (per

curiam) (citing Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 246-47

(1944), overruled on other grounds by Standard Oil Co. of Cal., 429 U.S. 17 (1976)).

       B.     Petitioner’s Motion

       Petitioner claims the Assistant U.S. Attorney (“AUSA”) who responded to his first


                                              4
     Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 5 of 14




motion to vacate “committed fraud on the Court, to compel this Court to act in 2001, and

make it extremely easy for this Court to find . . . that [Petitioner] had been denied counsel

at a critical stage of the prosecution and that [Petitioner] had been prejudiced at trial.” Mot.

for Relief from J. 5-8. Specifically, he asserts the AUSA falsely stated that he did not

participate in a corporeal lineup without the presence of counsel. Id. at 1-3, 5-8. Indeed,

in response to Petitioner’s motion to vacate, the AUSA stated that Petitioner had never

participated in a corporeal lineup. Am. Resp. to Mot. for Relief from J. Ex. 3, at 16, ECF

No. 145-3. The trial record, however, shows that Petitioner participated in a corporeal

lineup in 1994. Id. at 35-37. Petitioner argues the AUSA’s misstatement constitutes fraud

under Rule 60(b)(3) and (d)(3), warranting relief from the judgment (ECF No. 80) on his

motion to vacate. Mot. for Relief from J. 1-3, 5-8.

       Although Petitioner cites only the fraud provision of Rule 60(b)(3), he may also

obtain relief under Rule 60(b)(3) by establishing mere misrepresentation which does not

rise to the level of fraud. See Fed. R. Civ. P. 60(b)(3); Bros Inc., 351 F.2d at 211; One (1)

Douglas A-26B Aircraft, 662 F.2d at 1374 n.6; Scott v. United States, 81 F. Supp. 3d 1326,

1338-39 (M.D. Fla. 2015) (“Unintentional neglect in failing to comply with discovery

requirements, or negligent misrepresentations to the court, can satisfy the requirements of

Rule 60(b)(3), and thus the Court may not deny relief under Rule 60(b)(3) only because

Petitioner has not shown intentional misconduct.”); see also United States v. Jordan, 915

F.2d 622, 624-25 (11th Cir. 1990) (“Federal courts . . . have an obligation to look behind

the label of a motion filed by a pro se inmate and determine whether the motion is, in effect,

cognizable under a different remedial statutory framework. (citation omitted)). The Court

                                               5
     Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 6 of 14




finds that Petitioner is not entitled to relief under either ground.

               1.     Misrepresentation

       First, to the extent Petitioner seeks relief from judgment for misrepresentation under

Rule 60(b)(3), his motion is untimely. Rule 60(c)(1) provides that “[a] motion under Rule

60(b) must be made within a reasonable time—and for reasons (1), (2), and (3) no more

than a year after the entry of judgment or order or the date of the proceeding.” On remand,

the Court denied (ECF Nos. 77, 79) Petitioner’s first motion to vacate and entered judgment

(ECF No. 80) on September 10, 2001. Petitioner filed his pending motion for relief from

judgment on August 18, 2020—nearly nineteen years later. 4

       Rule 60(d)(3) provides that Rule 60—including the limitations period provided by

Rule 60(c)—“does not limit a court’s power to . . . set aside a judgment for fraud on the

court.” See Gupta v. Walt Disney World Co., 482 F. App’x 458, 459 (11th Cir. 2012) (per

curiam). Thus, to the extent Petitioner argues Respondent committed fraud on the court,

his claim is not barred by the Rule 60(c)(1) limitations period. Rule 60(d)(3), however,

does not alter the limitations period for claims of misrepresentation under Rule 60(b)(3).

Thus, to the extent Petitioner argues Respondent committed misrepresentation within the

meaning of Rule 60(b)(3), his motion should be denied as untimely. See, e.g., Gilley v.

Monsanto Co., Inc., 428 F. App’x 883, 885 (11th Cir. 2011) (per curiam).


4
  Although the Court did not receive Petitioner’s motion until August 20, 2020, he signed it on
August 18, 2020. Mot. for Relief from J. 9. “Under the prison mailbox rule, a pro se prisoner’s
court filing is deemed filed on the date it is delivered to prison authorities for mailing.” United
States v. Glover, 686 F.3d 1203, 1205 (11th Cir. 2012) (internal quotation marks omitted). “Unless
there is evidence to the contrary, like prison logs or other records, we assume that a prisoner’s
motion was delivered to prison authorities on the day he signed it.” Id.
                                                6
     Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 7 of 14




       Second, even assuming Petitioner’s motion is timely, he is not entitled to relief for

misrepresentation under Rule 60(b)(3).          Although Respondent admits the AUSA

misrepresented facts concerning Petitioner’s corporeal lineup, Respondent contends the

misrepresentation did not impact the Court’s ruling on Petitioner’s motion to vacate. Am.

Resp. to Mot. for Relief from J. 6-7. Rather, the Court independently assessed the record

and found that Petitioner participated in a corporeal lineup. Am. Resp. to Mot. for Relief

from J. Ex. 2, at 19, ECF No. 145-2. After acknowledging this lineup, the Court still found

that Petitioner was not entitled to relief for both procedural default and on the merits of his

ineffective assistance claim concerning the lineup. Id.

       The Eleventh Circuit has explained that even when a Rule 60(b) movant establishes

misrepresentation, where “the misrepresentations . . . were unnecessary to the District

Court’s finding[,] . . . [the movant] did not show either that the verdict was obtained through

misrepresentation or that it was prevented from fully and fairly presenting its case. . . .

[T]he sworn statements had no bearing on the outcome of the case.” Olem Shoe Corp. v.

Wash. Shoe Corp., 591 F. App’x 873, 887 (11th Cir. 2015) (per curiam). Plainly, the

AUSA’s misrepresentation did not influence the Court’s factual finding as to Petitioner’s

participation in the lineup or its legal conclusions concerning his ineffective assistance

claim arising therefrom.     See Am. Resp. to Mot. for Relief from J. Ex. 2, at 19.

Accordingly, because the misrepresentation did not impact the Court’s decision or

“prevent[] [Petitioner] from fully presenting his case[,]” he is not entitled to relief from

judgment under Rule 60(b)(3). Cox Nuclear Pharmacy, Inc., 478 F.3d at 1314; Waddell,

329 F.3d at 1309; Frederick, 205 F.3d at 1287; Olem Shoe Corp., 591 F. App’x at 887.

                                              7
     Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 8 of 14




              2.      Fraud

       To the extent Petitioner argues the AUSA’s misstatement of fact constitutes fraud,

he is not entitled to relief under Rule 60(b)(3) or (d)(3). First, Petitioner fails to establish

any intent to defraud the Court. Respondent asserts the AUSA’s misstatement of the record

was merely a mistake. Am. Resp. to Mot. for Relief from J. 6. Fraud requires proof of

malintent, namely “an unconscionable plan or scheme which is designed to improperly

influence the court in its decision.” Rozier, 573 F.2d at 1338. “Conclusory averments of

the existence of fraud made on information and belief and unaccompanied by a statement

of clear and convincing probative facts which support such belief do not serve to raise the

issue of the existence of fraud.” Booker v. Dugger, 825 F.2d 281, 284-85 (11th Cir. 1987)

(internal quotations and citation omitted). Petitioner alleges the AUSA “fell upon the

proverbial sword in an attempt to protect the legacy of the” former district judge who

presided over his criminal case. Mot. for Relief from J. 6. Petitioner has not presented any

evidence that the AUSA intentionally sought to mislead or defraud the Court. His

allegation is conclusory and entirely speculative.

       Second, as with misrepresentation, even assuming the AUSA’s misstatement of fact

could constitute fraud, the misstatement did not affect the Court’s analysis of Petitioner’s

motion to vacate. As explained above, the Court recognized that the AUSA was wrong

and affirmatively stated that Petitioner participated in a lineup. See Am. Resp. to Mot. for

Relief from J. Ex. 2, at 19. The AUSA’s mere misstatement of fact does not constitute

“fraud perpetrated by officers of the court so that the judicial machinery cannot perform in

the usual manner its impartial task of adjudging cases that are presented for adjudication.

                                               8
      Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 9 of 14




Zakrzewski, 490 F.3d at 1267; see, e.g., Travelers Indem. Co. v. Gore, 761 F.2d 1549, 1551

(11th Cir. 1985) (holding that perjury did not constitute fraud on the court). The Court

made an independent factual finding and still held that Petitioner was not entitled to relief

under § 2255. Because Petitioner fails to show that the alleged fraudulent misstatement

hindered his ability to litigate or affected the Court’s order and judgment on his motion to

vacate, he is not entitled to relief from judgment for fraud under Rule 60(b)(3) or (d)(3).

See Cox Nuclear Pharmacy, Inc., 478 F.3d at 1314; Waddell, 329 F.3d at 1309; Frederick,

205 F.3d at 1287; Olem Shoe Corp., 591 F. App’x at 887; Gupta, 556 F. App’x at 841. The

Court RECOMMENDS that his motion for relief from judgment be DENIED.

II.    Request for Appointed Counsel

       Petitioner also requests appointed counsel. Mot. for Relief from J. 4-5. Defendants

are not generally entitled to appointment of counsel for collateral proceedings. See, e.g.,

Johnson v. Avery, 393 U.S. 483, 487 (“In most federal courts, it is the practice to appoint

counsel in post-conviction proceedings only after a petition for post-conviction relief

passes initial judicial evaluation and the court has determined that issues are presented

calling for an evidentiary hearing.”). Under Rule 8(c) of the Rules Governing Section 2255

Proceedings for the United States District Courts, “[i]f an evidentiary hearing is warranted,

the judge must appoint an attorney to represent a moving party who qualifies to have

counsel appointed under 18 U.S.C. § 3006A.” A movant seeking relief under 28 U.S.C. §

2255 may be provided counsel if they are financially eligible and “the United States

magistrate judge or the court determines that the interests of justice so require[.]” 18 U.S.C.

§ 3006A(a)(2).

                                              9
       Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 10 of 14




         Here, no evidentiary hearing is necessary, and the interests of justice do not

otherwise require that Petitioner be appointed counsel. As explained above, Respondent

has admitted the AUSA misstated the record. Am. Resp. to Mot. for Relief from J. 6-7.

Nonetheless, Petitioner fails to show that he is entitled to relief from judgment. Therefore,

Petitioner’s request for appointed counsel is DENIED.

III.     Petitioner’s Remaining Motions

         Also pending are Petitioner’s motion for a writ of mandamus (ECF No. 129), motion

to send record (ECF No. 130), motion for sanctions (ECF No. 143), and motion to compel

(ECF No. 144). Petitioner’s motions are denied.

         A.    Motion for a Writ of Mandamus

         In his motion for a writ of mandamus, Petitioner requests that the Court “consider

and rule upon Petitioner’s motion” for relief from judgment. Mot. for Writ of Mandamus

1-5, ECF No. 129. As explained above, the Court has considered Petitioner’s motion for

relief from judgment and recommends that it be denied. His motion for a writ of mandamus

is DENIED AS MOOT.

         B.    Motion to Send Record

         In his motion to send record, Petitioner requests that the Court forward the record

of this case to the Eleventh Circuit. Mot. to Send Record 1, ECF No. 130. The Court has

issued a recommendation on Petitioner’s motion for relief from judgment. In the event the

district judge adopts this recommendation and denies Petitioner’s motion, he may appeal

to the Eleventh Circuit. His motion is DENIED.



                                             10
    Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 11 of 14




       C.     Motion for Sanctions

       In his motion for sanctions, Petitioner argues he is entitled to sanctions under

Federal Rule of Civil Procedure 11 because the AUSA erroneously stated that he had not

participated in a corporeal lineup. Mot. for Sanctions 3-14, ECF No. 143.

       Rule 11(c)(2) permits a party to move for sanctions against an offending party. “The

purpose of Rule 11 sanctions is to reduce frivolous claims, defenses, or motions, and to

deter costly meritless maneuvers.” Kaplan v. DaimlerChrysler, A.G., 331 F.3d 1251, 1255

(11th Cir. 2003) (internal quotations and citation omitted).

       Rule 11 sanctions are proper (1) when a party files a pleading that has no
       reasonable factual basis; (2) when the party files a pleading that is based on
       a legal theory that has no reasonable chance of success and that cannot be
       advanced as a reasonable argument to change existing law; or (3) when the
       party files a pleading in bad faith for an improper purpose.

Worldwide Primates, Inc. v. McGreal, 87 F.3d 1252, 1254 (11th Cir. 1996) (internal

quotation and citation omitted). “In this circuit, a court confronted with a motion for Rule

11 sanctions first determines whether the party’s claims are objectively frivolous[.]” Id.

The AUSA’s response to Petitioner’s motion to vacate does not warrant Rule 11 sanctions.

The response contained a brief, isolated misstatement of fact as to one of Petitioner’s

numerous ineffective assistance of counsel claims, but Respondent ultimately prevailed, as

the Court denied Petitioner’s motion to vacate as to all claims. Am. Resp. to Mot. for

Relief from J. Ex. 2, at 12-22. The misstatement did not affect the Court’s ruling. The

AUSA misstated the record, but her response was not unreasonable, frivolous, or filed for

an improper purpose.



                                             11
    Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 12 of 14




       Petitioner may also request sanctions under 28 U.S.C. § 1927, which permits

sanctions for conduct which “multiplies the proceedings in any case unreasonably and

vexatiously.” To meet this standard, the party seeking sanctions must establish that “the

attorney’s conduct is so egregious that it is tantamount to bad faith.” Amlong & Amlong,

P.A. v. Denny’s, Inc., 500 F.3d 1230, 1239 (11th Cir. 2007) (internal quotations and citation

omitted). “What is crucial is whether, regardless of the attorney’s subjective intentions,

the conduct was unreasonable and vexatious when measured against an objective

standard.” Hudson v. Int’l Computer Negotiations, Inc., 499 F.3d 1252 (11th Cir. 2007)

(citation omitted). “[N]egligent conduct, standing alone, will not support a finding of bad

faith[.]” Amlong & Amlong, 500 F.3d at 1241-42.

       Additionally, “[c]ourts have the inherent power to police those appearing before

them.” Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1223 (11th Cir.

2017) (citation omitted). “A court may exercise this power to sanction the willful

disobedience of a court order, and to sanction a party who has acted in bad faith,

vexatiously, wantonly, or for oppressive reasons.” Id. (internal quotations and citations

omitted). Like sanctions under § 1927, “[t]he key to unlocking a court’s inherent power is

a finding of bad faith.” Id. (citations omitted). “Courts considering whether to impose

sanctions under their inherent power should look for disobedience and be guided by the

purpose of vindicating judicial authority.” Id. at 1225.

       The Court finds that the AUSA’s misstatement of fact does not warrant sanctions

under either § 1927 or the Court’s inherent power. Other than the mere fact that the AUSA

misstated the record and Petitioner’s own conclusory allegations that she did so

                                             12
    Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 13 of 14




intentionally, Petitioner presents no evidence of bad faith. The misstatement did not

“multipl[y] the proceedings in [the] case.” 28 U.S.C. § 1927. The Court recognized the

misstatement and still denied Petitioner relief based, in part, on the AUSA’s other

arguments. Am. Resp. to Mot. for Relief from J. Ex. 2, at 19. Again, aside from an isolated

misstatement as to one of Petitioner’s claims, the AUSA’s response was well-reasoned,

and Respondent ultimately prevailed. Petitioner’s motion for sanctions is DENIED.

       D.      Motion to Compel

       In his motion to compel, Petitioner requests an order for Respondent to produce

records cited in its response to his motion for relief from judgment. Mot. to Compel 1-5,

ECF No. 144. On July 1, 2021, Respondent filed an amended response (ECF No. 145) and

attached the relevant records. Petitioner acknowledged that he received the records. Notice

of Receipt 1, ECF No. 146. His motion to compel is DENIED AS MOOT.

                                    CONCLUSION

       For the foregoing reasons, the Court recommends that Petitioner’s motion for relief

from judgment (ECF No. 127) be denied. Petitioner’s motion for a writ of mandamus (ECF

No. 129), motion to send record (ECF No. 130), motion for sanctions (ECF No. 143), and

motion to compel (ECF No. 144) are denied. Pursuant to 28 U.S.C. § 636(b)(1), Petitioner

may serve and file written objections to this Recommendation, or seek an extension of time

to file objections, within fourteen (14) days after being served with a copy hereof. The

district judge shall make a de novo determination of those portions of the Recommendation

to which objection is made. All other portions of the Recommendation may be reviewed

for clear error.

                                            13
    Case 4:94-cr-00025-CDL-MSH Document 147 Filed 08/17/21 Page 14 of 14




       Petitioner is hereby notified that, pursuant to Eleventh Circuit Rule 3-1, “[a] party

failing to object to a magistrate judge’s findings or recommendations contained in a report

and recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1) waives

the right to challenge on appeal the district court’s order based on unobjected-to factual

and legal conclusions if the party was informed of the time period for objecting and the

consequences on appeal for failing to object. In the absence of a proper objection, however,

the court may review on appeal for plain error if necessary in the interests of justice.”

       SO ORDERED AND RECOMMENDED, this 17th day of August, 2021.

                                           /s/ Stephen Hyles
                                           UNITED STATES MAGISTRATE JUDGE




                                             14
